Citation Nr: 0021346	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from December 1935 to July 
1945.

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying service connection for the 
cause of the veteran's death.  That decision also denied 
entitlement to educational assistance benefits under Chapter 
35.  



FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is plausible.


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The death certificate shows that the veteran died at the 
Villa St. Joseph, in Baden, Pennsylvania; that he was born in 
March 1916; and that he died in November 1997.   He was 
therefore 91 years of age when he died.  The death 
certificate shows that he died of end stage cardiomyopathy.  
No underlying causes of death were noted.  The death 
certificate does not indicate whether an autopsy was 
performed.  At the time of the veteran's death and during his 
lifetime, service connection was in effect for cardiac 
arrhythmia, rated 10 percent disabling at the time of death, 
and for no other disabilities.

Service medical records include a Naval hospitalization in 
June 1945 for diagnosed cardiac arrhythmia with premature 
contractions.  The veteran was admitted for hospitalization 
based the on discovery, during a routine clinical evaluation, 
of tachycardia with numerous extrasystoles and blood pressure 
ranging from 130/80 to 166/118.  Upon admission, the veteran 
had no complaints and blood pressure was 128/82; a premature 
contraction approximately every fifteenth beat was detected.   
An electrocardiogram (EKG) showed sinus tachycardia, 
auricular; premature contractions; and a low T-wave in lead 
CF4.  Further blood pressure readings ranged from 120/76 to 
152/90, with a maximum rise after exercise to 164/78.  

Service connection was granted by the RO in June 1948 for 
cardiac arrhythmia, premature contractions, rated as 
analogous to tachycardia with a 10 percent rating assigned.  

In June 1948 W. H. Whiney, M.D., a private physician, 
examined the veteran and reported on EKG findings.  There was 
a normal sinus rhythm.  Blood pressure was 130/80.  
Conduction time was normal.  There was no evidence of 
myocardial damage.  The EKG was essentially normal.  
Occasional pulse irregularities were noted.  The physician 
assessed cardiac arrhythmia, premature contractions.  

At a VA examination in June 1951, the veteran complained of 
his heart skipping beats and palpitating.  Upon examination, 
occasional premature beats were noted.  Heart rate was 80 per 
minute and blood pressure was 118/92.  There was no 
enlargement of the cardiac area.  Heart sounds were of good 
quality with no murmurs.  The examiner diagnosed premature 
beats and no organic heart disease.  

From May 1972 to June 1972, the veteran was privately 
hospitalized for cardiovascular evaluation upon the discovery 
of cardiac disease during unrelated medical treatment.  The 
veteran reported that he was employed as a mailman and that 
his work duties included walking daily which he accomplished 
without any unusual symptoms.  He reported occasionally 
feeling some palpitation of the chest, but nothing so serious 
that it caused him to be alarmed.  He also reported that he 
did not take any cardiovascular medications.  Upon 
examination, atrial fibrillation was the most dominant 
finding.  A cardiac fluoroscopy was negative except for 
irregular rhythm.  Selective coronary arteriography showed 
normal coronary arteries.  A cardioversion was successfully 
performed.  Quinidine sulfate grains and Quinaglute were 
prescribed.  The examiner diagnosed normal coronary arteries 
by angiographic criteria as well as atrial fibrillation, 
etiology undetermined, probably idiopathic.  

The veteran was privately hospitalized in April 1985 for 
complaints of chest pain experienced by the veteran after he 
mowed his lawn.  A history was noted of diabetes; paroxysmal 
atrial fibrillation; and hypertension.  An echocardiogram 
showed mild calcific aortic stenosis with concentric left 
ventricular hypertrophy.  Mitral valve motion suggested a 
left ventricular dysfunction.  An EKG showed atrial 
fibrillation with controlled ventricular rate and occasional 
premature ventricular contractions (PVCs).  Nonspecific ST T 
changes were consistently present upon multiple readings.  
The left atrium found to be dilated to 5.0, and the left 
ventricle was also mildly dilated.  The examiner diagnosed 
chest pain of uncertain cause, probably musculoskeletal; 
coronary artery disease (CAD) and unstable angina; diabetes 
mellitus; hypertension; paroxysmal atrial fibrillation; and 
Type IV hyperlipidemia.  

In June 1986 the veteran was seen at a private hospital for 
chest discomfort with exercise.  A stress test revealed 
recurrent ventricular tachycardia with exercise, as well as 
marked changes of ischemia.  The veteran was admitted for 
hospitalization to stabilize the condition.  Chest thallium 
scans showed no evidence of fixed or reversible ischemia.  
Final diagnoses were unstable angina and recurrent 
ventricular tachycardia.

Thereafter, in June 1986, the veteran was hospitalization for 
symptomatic arteriosclerotic heart disease shown to be severe 
by cardiac catheterization.  A coronary arteriography was 
performed followed by successful balloon angioplasty of 
lesions of the right and circumflex marginal branches.  
Diagnoses of CAD; angina pectoris; and history of atrial 
arrhythmias were rendered.

Angioplasty was successfully performed again upon private 
hospitalization in November 1986, this time in the proximal 
segment of the right coronary artery.  Assessed were known 
CAD with recurrent angina pectoris, status post successful 
balloon angioplasty of the right coronary artery and an 
obtuse marginal branch of the circumflex artery in June 1986; 
diabetes; hyperlipidemia; and obesity.  

In November 1986 the veteran underwent a private Holter 
monitor evaluation for approximately 25 hours.  Findings 
included polymorphic ventricular ectopic activity of moderate 
intensity with an underlying rhythm of atrial fibrillation 
with a very variable ventricular response. 

In April 1987 the veteran was privately hospitalized for a 
diagnosed transmural myocardial infarction.  

At a June 1987 VA examination, the veteran's history was 
noted of diagnosed cardiac arrhythmia in service; civilian 
work as a mail carrier until retirement in 1978; multiple 
angioplasties in 1986; and hospitalization in April 1987 for 
a myocardial infarction.  Upon examination, pulse was 74 and 
irregular and blood pressures in sitting, recumbent, and 
standing positions were 170/100, 160/100, and 160/100, 
respectively.  The examiner assessed atherosclerotic heart 
disease with coronary insufficiency, status post angioplasty 
times two and acute myocardial infarction; and atrial 
fibrillation.  June 1987 EKGs showed atrial fibrillation, but 
were otherwise normal.  

In July 1987, the RO denied service connection for 
atherosclerotic heart disease with coronary insufficiency and 
atrial fibrillation with a history of myocardial infarction.

At an October 1987 hearing before a hearing officer at the 
RO, the veteran and his wife testified regarding his history 
of cardiac arrhythmia.  They testified, in effect, that the 
arrhythmia had persisted since service and had resulted in 
cardiac difficulties and fatigue throughout his career as a 
mail carrier after his period of military service.  The 
veteran testified that these symptoms did not result in his 
taking excess leave while working as a mail carrier, but 
forced him to take an early retirement from the Post Office 
in 1978 after 18 years of work.  

In an October 1988 letter, A. J. Singh, M.D., a private 
physician, indicated that he had treated the veteran since 
1983 for various disabilities to include atrial fibrillation; 
hypertension; diabetes mellitus; CAD; ventricular 
tachycardia; and carcinoma of the colon.  The physician 
opined that the cardiac arrhythmia, particularly atrial 
fibrillation with frequent PVCs and stress-induced 
ventricular tachycardia, contributed to his disability, 
affecting his ability to perform adequately on a full or 
part-time basis.  The physician further opined that the 
veteran's cardiac arrhythmia continued to be symptomatic and 
was growing gradually worse.  

In a December 1994 letter, E. M. Carnavale, D.P.M., indicated 
that he had seen the veteran in December 1994 for treatment 
of painful toenails.  The podiatrist indicated that the 
veteran was a non-insulin dependent diabetic who did not 
exhibit any peripheral vascular disorders or neuropathy 
secondary to his diabetes.  

In August 1996 the veteran was privately hospitalized for 
multiple medical problems.  Assessments included, in 
pertinent part, chronic atrial fibrillation; congestive 
cardiomyopathy; CAD; Type II diabetes mellitus; history of 
colon cancer; and chronic obstructive pulmonary disease 
(COPD).  

A VA examination was conducted in August 1997.  The veteran's 
history was noted.  The veteran reported having problems with 
his heart on an ongoing basis since service.  He reported 
taking a retirement pension after working in the Postal 
Service for 18 years because he could no longer work.  He 
reported being diagnosed with dilated non-ischemic congestive 
heart failure and pulmonary hypertension in the 1980's.  
Echocardiography and Doppler showed aortic root and valve 
sclerosis with 2+ aortic insufficiency by Doppler 
interrogation; dilated left atrium at 5.5 centimeters; 
thicken mitral leaflet with 3+ mitral insufficiency by 
Doppler interrogation; left ventricular cavity dilation with 
akinesia of the intraventricular septum, severe hypokinesis 
of all other myocardial segments, and an estimated ejection 
of 20 percent; and dilated right chamber size with severe 
tricuspid insufficiency by Doppler interrogation.  There was 
also moderate pulmonary hypertension with no effusion or 
thrombus.  Objective findings included marked heart 
enlargement.  There was evidence of congestive heart failure 
including 4+ pitting edema.  The examiner diagnosed severe 
cardiomyopathy with signs of congestive heart failure of both 
the left and right sides.  An addendum to that examination 
noted X-ray evidence of a pulmonary nodule.  


Analysis

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  
Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).

If the appellant submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).  In the recent case of Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000), the Federal Circuit Court 
emphasized that the threshold for a well-grounded claim is 
very low.  

The Board finds that evidence of record creates the 
reasonable possibility that the veteran's service-connected 
cardiac arrhythmia caused or contributed to his death.  The 
first Caluza requirement is met by medical evidence of death 
due to cardiomyopathy.  Taking into consideration Hensley as 
well as the fact that the veteran was service-connected for a 
cardiovascular disability at the time of death, the Board 
further finds that the second and third Caluza requirements 
are deemed to be met on a secondary basis because the veteran 
has been service-connected for a cardiac abnormality which 
has been shown by medical evidence to have been persistent 
and progressive since service, as noted in the October 1988 
letter of Dr. Singh.  


ORDER

Service connection for the cause of the veteran's death is 
well-grounded.  


REMAND

As an initial matter, the Board notes that the death 
certificate is abbreviated, showing only end stage 
cardiomyopathy as causative of death.  Other medical records 
dated shortly prior to death include assessments of other 
disabilities impairing poor health.  Submission of a well-
grounded claim creates a duty on the VA to verify or discount 
the evidence presented; the Board may not simply reject 
medical opinions presented, though they may be equivocal, by 
using its own judgment.  A duty is thus created, even with 
such equivocal medical evidence, to seek clarifying medical 
evidence.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Because there remains a question posed by the evidence of 
record as to whether the veteran's cardiac arrhythmia 
definitively caused or significantly contributed to death, a 
medical opinion addressing that question must be obtained. 

The death certificate indicates that the veteran died at 
Villa St. Joseph, in Baden, Pennsylvania.  The record is 
unclear if Villa St. Joseph is a long-term care facility, as 
this is not established by the record.  VA has a continuing 
obligation to obtain all relevant and pertinent records, and 
a claimant does not have to request a particular record in 
order for the duty to assist to arise.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  If Villa St. Joseph is a 
long-term care facility or other facility retaining records 
of residents or patients, then copies of the nursing, 
medical, or care records of the veteran's death, should be 
obtained.

The death certificate also does not indicate whether or not 
an autopsy was performed.  Therefore, it must be ascertained 
whether an autopsy was performed, and if so a copy of the 
autopsy report must be obtained.

In addition, the Board notes that in the March 1998 rating 
decision, entitlement to Chapter 35 educational assistance 
benefits was denied.  The appellant was notified of this 
decision in a March 1998 letter and of her procedural and 
appellate rights.  Thereafter, the appellant only addressed 
the cause of death issue in her notice of disagreement.  
Nevertheless, this issue (Chapter 35 entitlement) was 
addressed in the statement of the case.  This issue was then 
listed in the representative's VA Form 1-646 and the informal 
hearing presentation.  Although the appellant's 
representative made reference to this issue, it appears to 
have been done merely because the RO made reference to the 
issue in the statement of the case.  This issue hinges on the 
outcome of the cause of death issue.  As such, the RO should 
ascertain from the appellant if she is in fact appealing this 
issue.  If so, that matter should be addressed after the 
cause of death issue is resolved.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should determine if Villa St. 
Joseph, of Baden, Pennsylvania, is a 
long term care facility or other 
facility which retains medical records 
of persons staying at that facility.  If 
so, an authorization and release should 
be obtained from the appellant, and 
clinical records and nursing care 
records of the veteran should be 
obtained and associated with the claims 
folder.  

2.  The RO should ascertain whether an 
autopsy was performed.  If so, a copy of 
the autopsy report must be obtained and 
associated with the claims folder.  

3.  Thereafter, the claims folder with 
the above records and a copy of this 
Remand should be referred to a VA 
cardiologist for review.  All of these 
records must be reviewed by the 
cardiologist, and the cardiologist must 
indicate on his/her report that he/she 
has done so.  The cardiologist must then 
answer the following:  Whether it is at 
least as likely as not that the veteran's 
service-connected cardiac arrhythmia 
caused, contributed to cause, and/or 
aggravated the cause of the veteran's 
death. 

4.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
the cause of the veteran's death on the 
merits.  If the determination remains 
adverse to the appellant, she and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

5.  Thereafter, the RO should ascertain 
if the appellant is appealing the denial 
of entitlement to educational assistance 
under Chapter 35.  Since the RO 
prematurely issued the statement of the 
case on this issue, the appellant should 
be reasonably provided time to perfect 
her appeal on that issue.  Since 
additional development may have been 
added to the record per the action 
paragraphs above, she and her 
representative should then be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



